Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 02/15/2022, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 7, filed 02/15/2022, with respect to the Claim objections to claim 6 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see page 7, with respect to rejections under 35 U.S.C. 112(b) have been fully considered. The rejected claims have been amended, and so this rejection has been withdrawn. 
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding Claim 2, the limitation “wherein the bridge includes a receiving hole formed along the longitudinal axis of the bridge and passing through from one side of the bridge to the other side of the bridge,” is unclear, as the receiving hole formed along the longitudinal axis of the bridge seems to indicate that the hole is along the same axis as the bridge, while the applications disclosure seems to indicate the hole is transverse to the longitudinal axis. Because of this the claim is indefinite and for the purposes of examination the claim limitations will be interpreted as “wherein the bridge includes a receiving hole formed transverse to the longitudinal axis of the bridge and passing through from one side of the bridge to the other side of the bridge.” 
Any remaining claims are rejected for depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swank et al (US 6502483 B1).
Regarding Claim 1, Swank teaches A multi-function tool comprising: a first socket body (31) comprising a first sidewall (wall defined by 31) defining a first socket (37) within a first end of the first socket body (37 at top end of 31) and a second socket (39), different than the first socket (since it is another socket), within a second end of the socket body opposite the first end (39 at bottom of 31), wherein the first socket body is aligned with a first axis (axis defined by the center of first socket body 31); a second socket body (35) comprising a second sidewall (wall defined by 35) defining a third socket (41) within a first end of the second socket body and different than the first and second sockets (41 is another socket located on a second socket body), wherein the second socket body (35) is aligned with a second axis (second axis defined by the center of 35); and a bridge (33) extending along a longitudinal axis (figure 1 of Swank) and connecting the first sidewall (wall defined by 31) of the first socket body to the second sidewall of the second socket body (wall defined by 35) at opposing ends (31 and 35 are connected via bridge 33), wherein the first axis is substantially parallel (Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.” Therefore at 90 degrees this second axis would be parallel to the first axis) to the second axis and the longitudinal axis is substantially perpendicular to both the first axis and the second axis (See figure 1 where first socket body is perpendicular to the longitudinal axis of the bridge and “Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.” Therefore at 90 degrees this second axis would be perpendicular to the longitudinal axis”); wherein the bridge is configured to deliver rotational torque to a fastener engaged within one of the first socket, the second socket, or the third socket (bridge is capable of delivering rotational torque to the sockets since the bridge allows for torque to applied to both sockets).
Regarding Claim 9, Swank teaches all the limitations of claim 1 and in addition teaches wherein the first sidewall (wall of 31) defines a first channel (space that extends from bottom socket to top socket) extending through the first socket body (31) from the first socket (37) to the second socket (39), and wherein the first sidewall (wall of 31) includes a slot (49) aligned substantially parallel to the first axis (see figure 1 where slot is aligned with first axis).
Regarding Claim 13, Swank teaches all the limitations of claim 1 and in addition teaches, wherein the second sidewall (35) of the second socket body (35) defines a second channel extending from the third socket (41) to an opposite end of the socket body (see hole at the top of the second socket body in both Figure 1 and 2 that defines second channel).
Regarding Claim 16, Swank teaches all the limitations of claim 1 and in addition teaches wherein at least one of the first socket, the second socket, and the third socket is a ½ inch socket, a 9/16-inch socket, or a 3/8-inch socket (Swank Col 2 Line 14-15 “The third socket is preferably hexagonal and approximately 3/8"”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Ma (US 20150135912 A1) and Tazori (CN 103862438 A).
	Regarding claim 2 Swank teaches all the limitations of claim 1 and in addition teaches, wherein the bridge includes the longitudinal axis of the bridge wherein the second socket body (35) comprises a receiving slot at an end opposite to the third socket (See hole on socket body 35, Shown in Annotated Figure B), and wherein the multi-function tool (13) further comprises: a second tool (15) comprising a first shaft (19) sized to releasably engage the receiving slot (Hole above socket 35 See Annotated Figure B, shown in engaged in figure 2) and a second shaft (17) extending from the first shaft at an angled junction (Shown in figure 1 and 2), wherein the second shaft is sized to pass at least partially through the receiving hole in the bridge (O-ring 25 engages bore 47 and is shown in figure 2.).
	However, Swank does not explicitly teach wherein the bridge includes a receiving hole formed along the longitudinal axis of the bridge and passing through from one side of the bridge to the other side of the bridge, wherein the second socket body comprises a receiving slot at an end opposite to the third socket and aligned substantially parallel with the longitudinal axis of the bridge. 
	However, Ma does teach a similar configuration wherein a bridge (10) includes a receiving hole (12) formed along the longitudinal axis (defined from socket to socket of the tool) of the bridge and passing through from one side of the bridge to the other side of the bridge (shown by tool 30 extending through the bridge in Fig 1). 
	It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the internal bore of Swank with the transverse longitudinal receiving hole as taught by Ma as both simply allow for better portability of the tool and allow for easier transport of the tool.
	Swank as modified does not teach wherein the second socket body comprises a receiving slot at an end opposite to the third socket and aligned substantially parallel with the longitudinal axis of the bridge 
	However, Tazori does teach wherein a socket body comprises a receiving slot (15) at an end opposite to a socket (11) and aligned substantially parallel with the longitudinal axis of the bridge (See Annotated Figure A, since the axis of the second socket body and the longitudinal axis of the bridge are perpendicular, and the axis of the receiving slot is perpendicular to the axis of the second socket body, then the axis of the receiving slot will be aligned substantially parallel with the longitudinal axis of the bridge.)

    PNG
    media_image1.png
    386
    548
    media_image1.png
    Greyscale

Annotated Figure A (Figure 1 of Tazori)
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Swank to have a receiving slot to secure a secondary tool to allow for the tools to be easily accessible and secured together.
It is noted that Swank as modified by both Ma and Tazori teach wherein the bridge (33 of Swank) includes a receiving hole (12 of Ma) formed along the longitudinal axis of the bridge (as shown in figure 2 of Ma) and passing through from one side of the bridge to the other side of the bridge (see figure 2 of Ma), wherein the second socket body (35 of Swank) comprises a receiving slot (See annotated figure B)  at an end opposite to the third socket (35 of Swank) and aligned substantially parallel with the longitudinal axis of the bridge (See Annotated Figure A, since the axis of the second socket body and the longitudinal axis of the bridge are perpendicular, and the axis of the receiving slot is perpendicular to the axis of the second socket body, then the axis of the receiving slot will be aligned substantially parallel with the longitudinal axis of the bridge).
	Regarding Claim 3 Swank as modified teaches all the limitations of claim 2 and further teaches wherein the receiving slot further comprises a pair of opposing members (top and bottom portions of slot 15 of Tazori) and an inner slot surface forming a mating surface for receiving the first shaft (Interior of Slot 15 of Tazori).

    PNG
    media_image2.png
    275
    538
    media_image2.png
    Greyscale

Annotated Figure B (Swank Figure 1)
Regarding Claim 4 Swank as modified teaches all the limitations of claim 2 and in addition teach wherein the second tool (15) comprises a set of drive tips (21 and 23), and wherein at least one of the set of drive tips is a crosshead- style screw drive tip, a flat-head screw drive tip (21 is a flat head screw Col 2 Line 50 “The end of first leg 17 is formed to define a Philips head screw drive 21.”), a six-pointed star-shaped screw tip, and/or a hex-style drive screw tip.
Regarding Claim 5, Swank as modified teaches all the limitations of claim 4 and in addition teach, Wherein the second tool is an L-Shaped tool (15), and wherein the set of drive tips comprises a first drive tip (23) at an end of the first shaft (19) and a second drive tip (21) at an end of the second shaft (17).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Ma (US 20150135912 A1), in view of Tazori (CN 103862438 A) as modified in claim 4 and in further view of Chuang (US 5588169 A).
Regarding Claim 6, Swank as modified teaches all the limitations of claim 4 and in addition teaches a first drive tip at an end of the first shaft, a second drive tip at an end of the second shaft. But does not explicitly teach wherein the second tool is a T-shaped tool comprising: a third drive tip extending away from the angled junction and substantially parallel with the second shaft
However, Chuang does teach a similar configuration, wherein the second tool is a T-shaped tool (See Annotated Figure C) comprising a first drive tip (41) at an end of the first shaft(40), a second drive tip (420) at an end of the second shaft (See Annotated Figure C), and a third drive tip (42) extending away from the angled junction (44) and substantially parallel (See Annotated Figure B) with the second shaft (See Annotated Figure C).
It would be obvious to one of ordinary skill in the art to further modify the secondary tool of Swank in view of Chuang to have three drive tips in order to increase the versatility and usability of the tool by allowing access to a separate sized drive tool. 

    PNG
    media_image3.png
    445
    475
    media_image3.png
    Greyscale

Annotated Figure C (Figure 1 of Chuang)
Regarding Claim 7, Swank as modified teaches all the limitations of claim 4 and in addition teaches wherein the second tool further (Annotated Figure C) comprises a third shaft (Annotated Figure B) coupled to the angled junction (44), and wherein the third drive tip (42) is disposed at an end of the third shaft (Annotated Figure C).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Holm Jr (US 20180215027 A1)
Regarding Claim 8, Swank Teaches all the limitations of claim 1 but does not explicitly teach wherein the bridge comprises a void space defining a lever. 
However, Holm Jr teaches a bridge (Annotated Figure 3) comprises a void space (530) defining a lever (530 is defined as a bottle cap opener).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bridge of Swank in view of Holm jr since doing so is known in the art and would provide an additional functionality to the system, i.e. the lever to include a void space would as a more convenient bottle opener since it is an additional tool added to the system. 
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Frazer (US 9656403 B2).
Regarding Claim 10 Swank teaches all the limitations of claim 9 and in addition teaches a tool (19) disposed within the slot exposed within the first channel (49, see figure 2), wherein the tool is aligned with the first axis (see figure 2)
However, Swank does not teach, further comprising a blade disposed within the slot with a cutting edge exposed within the first channel, wherein the blade is aligned substantially parallel to the first axis 
Frazer teaches a similar configuration, wherein a blade (155) disposed within a slot (117) with a cutting edge (156), wherein the blade is aligned substantially parallel to the first axis (shown in fig 9) 
It would be obvious to modify the tool of swank to be a blade with a cutting edge as in Frazer in order to incorporate the benefits of a blade with a cutting edge, allowing the tools uses to be expanded and allow cutting up material as necessary. 
Regarding claim 11 swank as modified by Frazer teaches all the limitations of claim 10 and in addition teach wherein the blade (Frazer 155) is fixedly mounted on a base (Frazer handle 153) sized to fit within the slot (see figure 1 of Frazer where the base is fit within the slot), and wherein the base is releasably engaged within the slot (see figure 7 of Frazer where the base is removed from the slot). 
Regarding claim 12 swank as modified by Frazer teaches all the limitations of claim 11 but and additionally teaches wherein the base (Frazer handle 153) comprises a set flexible tabs for releasably engaging the slot (Col 3 Line 20-22 “clearly shows tabs 154 and detent 152 that positively locks saw 150 into handle 110”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Mueller (US 1434401 A).
Regarding Claim 14 Swank teaches all the limitations of claim 13 but does not teach wherein the second sidewall of the second socket body defines a gap aligned substantially parallel to the second axis, and wherein the gap extends from the third socket to the opposite end of the second socket body.
However, Mueller does teach a similar configuration wherein a second side wall (20) of a socket body (18) defines a gap (19) aligned substantially parallel to the second axis (the second axis defined by the center of the socket) and wherein the gap extends from the third socket to the opposite end of the socket body (gap 19 extends from the top to the bottom of the socket).
It would be obvious to one of ordinary skill the art before the effective filing date of the invention to modify the socket of Swank in light of Mueller in order to increase the usability of the socket, allowing the socket to have easier access to work pieces.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Mueller (US 1434401 A) as modified in claim 14 and in further view of Martus (US 4607547 A).
Regarding Claim 15 Swank teaches all the limitations of claim 14 but does not teach further comprising a blade having a cutting edge exposed within the second channel, wherein the blade is aligned substantially parallel to the second axis.
However, Martus does teach a similar configuration further comprising a blade having a cutting edge (ribs 34) exposed within a channel (socket body 26), wherein the blade is aligned substantially parallel to the second axis (Ribs are aligned parallel to axis of the center of the socket body)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second socket of Swank in view of Martus in order to include a blade or rib in the socket body, in order to allow for cutting of material or increase the grip action of the socket on the work piece. 
Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Ma (US 20150135912 A1) and Tazori (CN 103862438 A).
Regard Claim 17, A multi-function tool comprising: a first socket body (31) comprising a first sidewall (wall of 31) defining a first socket (37) within a first end of the first socket body (top end of 31) and a second socket (39), different than the first socket, within a second end of the socket body opposite the first end (bottom of socket body 31), wherein the first socket body is aligned with a first axis (axis formed by the center of 31); a second socket body (35) comprising a second sidewall (wall of 35) defining a third socket (41) within a first end of the second socket body (bottom of socket body 35), wherein the second socket body is aligned with a second axis (Second axis defined by center of 35); AMENDMENT IN RESPONSE TO OFFICE ACTIONPAGE 7 OF 14ATTORNEY DOCKET NO. NBLUN.00101SERIAL No. 15/929,947 a bridge extending along a longitudinal (33) axis and connecting the first sidewall (wall of 31) of the first socket body (31) to the second sidewall (wall of 35) of the second socket body (35) at opposing ends (Figure 1 see bridge 33 connect the two socket bodies), wherein the first axis (defined by center of socket body 31) is substantially parallel (Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.”)to the second axis (defined by center of socket 35) and the longitudinal axis is substantially perpendicular to both the first axis and the second axis (bridge 33 is perpendicular to the axis of both socket bodies Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.”); and wherein the second socket body comprises a receiving slot (See annotated Figure B) at an end opposite to the third socket (See Annotated Figure B).
But does not teach wherein the receiving slot is aligned substantially parallel with a longitudinal axis of the bridge, the receiving slot sized to releasably receive therein a first shaft of a detachable tool, and wherein the bridge includes a receiving hole passing through from one side of the bridge to the other side of the bridge and sized to receive therein a tip of a second shaft of the detachable tool.
However, Tazori does teach wherein the receiving slot (15, Annotated Figure A) is aligned substantially parallel with a longitudinal axis of the bridge (Annotated Figure A See Annotated Figure A, since the axis of the second socket body and the longitudinal axis of the bridge are perpendicular, and the axis of the receiving slot is perpendicular to the axis of the second socket body, then the axis of the receiving slot will be aligned substantially parallel with the longitudinal axis of the bridge), the receiving slot sized to releasably receive therein a first shaft of a detachable tool (See Annotated Figure A where receiving slot receives detachable tool).
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Swank to have a receiving slot to secure a secondary tool to allow for the tools to be easily accessible and secured together.
Swank as modified still does not teach does not teach and wherein the and wherein the bridge includes a receiving hole passing through from one side of the bridge to the other side of the bridge and sized to receive therein a tip of a second shaft of the detachable tool. 
However, Ma, does teach wherein the bridge (10) includes a receiving hole (12) passing from one side of the bridge to the other side of the bridge (see figure 1) and sized to receive therein a tip of a second shaft of the detachable tool (see figure 1 and 2 of Ma).
It would obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bridge of swank to have a receiving hole for a tip of a second shaft of a detachable tool, in order to increase the portability of the combined tool and to help ensure that the second tool is not dislodged unintentionally.
Regarding Claim 18 Swank as modified teaches all the limitations of claim 17 and in addition teaches wherein the receiving slot (See hole in Annotated Figure B) further comprises a pair of opposing members (Top and bottom portions Tazori, see Annotated Figure A) and an inner slot surface forming a mating surface for receiving the first shaft (See Annotated Figure A, Interior of slot 15) and releasably securing the first shaft to the receiving slot (Annotated Figure A).
Regarding Claim 19 Swank as modified teaches all the limitations of claim 17 and in addition teaches wherein the first shaft (Swank 17) and the second shaft (Swank 19) of the second tool (Swank 15) are joined at an angled junction (See figure 1 of Swank to see junction of 19 and 17).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swank (US 6502483 B1) in view of Ma (US 20150135912 A1) and Tazori (CN 103862438 A) as modified in claim 17 and in further view of Chuang (US 5588169 B2).
Regarding Claim 20 Swank as modified teaches all the limitations of claim 19 but does not teach wherein the second tool further comprises a third shaft coupled to and extending from the angled junction, and including a drive tip disposed at an end of the third shaft. 
However, Chuang does teach a similar configuration wherein a second tool (Annotated Figure B) further comprises a third shaft (40) coupled to and extending from the angled junction (44) including a drive tip (41) disposed at an end of the third shaft (40). 
It would be obvious to one of ordinary skill in the art to further modify the secondary tool of Swank in view of Chuang to have three drive tips in order to increase the versatility and usability of the tool.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
To help promote expedited prosecution of this case, the Applicant is invited to contact the Examiner to set-up an Interview to discuss the distinguishing features of the invention over the prior art and clarification of the amended claim language. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (US 6279434 A1) teaches a similar tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723   

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723